Citation Nr: 1026306	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  04-42 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had verified active duty from June 1980 to August 
1980, from March 1985 to June 1987, and from January 1991 to May 
1991.

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands in September 2006 and April 2009.  This 
matter was originally on appeal from a January 2003 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Philadelphia, Pennsylvania.

In January 2006, the Veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board is cognizant of the fact that the Veteran's case has 
been in adjudicative status for several years, and it has already 
been remanded twice in the past.  Consequently, the Board wishes 
to assure the Veteran that it would not be remanding this case 
again unless it was essential for a full and fair adjudication of 
his claim.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that a 
remand by the Board confers upon the Veteran or other claimant, 
as a matter of law, the right to compliance with the Board's 
remand order.  Moreover, the Court further held that the Board 
itself errs when it fails to ensure compliance with the terms of 
its remand.  Id.  

The issue of entitlement to service connection for non-Hodgkin's 
lymphoma was remanded by the Board in January 2006 for additional 
development.  Specifically, the RO (via the Appeals Management 
Center (AMC) was to (1) contact the Veteran and request that he 
provide all available documents and information he had regarding 
his reported active duty from approximately February to May 1995, 
including unit of assignment, purpose of assignment (duties 
performed), and copies of any orders or document relating to the 
reported active duty; (2) contact the National Personnel Records 
Center and/or any other applicable records repository in order to 
request verification of the Veteran's claimed service for the 
period of February 1995 to May 1995 and to ensure that if there 
is such service, to identify as active duty, active duty for 
training, and/or inactive duty for training, and (3) review the 
claim and issue a supplemental statement of the case.

The Veteran did not respond to the AMC's request for information 
regarding his February to May 1995 period of active service.  In 
November 2006, the AMC received a response from the service 
department which noted no active service other than for training 
purposes.

The AMC continued the denial of the Veteran's claim noting that 
the National Personnel Records Center response was "no active 
service other than for training."  The AMC noted that active 
duty for training is not considered active duty unless service 
connection is granted for a condition incurred in or aggravated 
during the period of active duty for training.  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the individual 
concerned was disabled from a disease or injury incurred in the 
line of duty.  See 38 U.S.C.A. § 101(21), (24) (West 2002); 38 
C.F.R. § 3.6(a) (2009).  Active military, naval, or air service 
also includes any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled from an injury 
incurred in the line of duty.  Id. Accordingly, service 
connection may be granted for disability resulting from disease 
or injury incurred in, or aggravated, while performing ACDUTRA or 
from injury incurred or aggravated while performing INACDUTRA. 
See 38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002).

National Guard service generally includes periods of ACDUTRA 
and/or INACDUTRA.  Basically, this refers to the two weeks of 
annual training that each National Guardsman must perform each 
year or in some cases, an initial period of training.  ACDUTRA 
includes full-time duty with the National Guard of any State 
under sections 316, 502, 503, 504, or 505 of title 32, or the 
prior corresponding provisions of law.  See 38 U.S.C.A. § 
101(22)(C); 38 C.F.R. § 3.6(c) (2009).  INACDUTRA includes 
service with the National Guard of any State (other than full-
time duty) under section 316, 502, 503, 504, or 505 of title 32, 
or the prior corresponding provisions of law.  See 38 U.S.C.A. § 
101(23)(C); 38 C.F.R. § 3.6(d) (2009).

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  See 
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, 
consideration of 38 U.S.C.A. §§ 1111 and 1131 (presumption of 
soundness), 3.306 (presumption of aggravation of a chronic pre-
existing disease), and 38 C.F.R. §§ 3.307 and 3.309 (presumption 
of service incurrence for certain disease) for the periods of 
ACDUTRA or INACDUTRA is not appropriate.

The AMC requested NPRC to identify any active duty, active duty 
for training, or inactive duty training for the period of 
February 1995 to May 1995.  However, as noted above, the NPRC 
noted no active service other than for training but did not 
identify the period and whether they were active duty for 
training or inactive duty training periods.  

In April 2009, the Board again remanded the case.  The Board 
directed the AMC to contact the appropriate service department 
offices and all appropriate National Guard repositories and 
obtain documentation which sets forth the exact dates of the 
Veteran's service, including all periods of active duty for 
training and inactive duty training, between February and May 
1995.  The AMC contacted the New Jersey Department of Military 
and Veterans Affairs which responded that there were no records 
on file and suggested that they write to the HQ New Jersey Army 
and Air National Guard Joint Force.  The New Jersey Air National 
Guard responded that they did not have any records on the Veteran 
and asked to have him submit an SF 180 to the National Personnel 
Records Center (NPRC).  In October 2009, the AMC requested 
information from the service department which responded that 
requested information was not a matter of record and that there 
was no evidence of Air Force service during February to May 1995 
time period. 

The Veteran medical records indicate that he was flying at Little 
Rock Air Force Base from February to May 1995.  The Veteran's 
February 1995 and May 1995 Medical Recommendation for Flying 
forms were sent to 314 Airlift Wing, DOTM, 53 AS/OPS.  However, 
the organization noted on the medical form is 53rd Airlift 
Squadron, part of the 19th Airlift Wing.  

The NGB Form 22, Departments of the Army and the Air Force, 
National Guard Bureau, Report of Separation and Record of 
Service, indicates that the Veteran separated from the Air 
National Guard of Delaware on May 21, 1997 and that his primary 
specialty was Airlift Pilot C-30 and Tanker Pilot KC-135.  The 
Station or installation at which effected was NCCA, New Castle, 
DE  19720-1615, and the command to which transferred was HQ, 
ARPC, Denver, CO.  In addition, the Veteran noted on his original 
application for compensation received in October 1995 that at 
that time, he was a member of the Air National Guard Active 
Reserve Status with 142 Air Squadron, 2600 Spruance Drive, New 
Castle, DE  19720.

Thus, it is the Board's opinion that an additional effort be made 
to determine whether the Veteran has any periods of active duty, 
ACDUTRA, or INACDUTRA after May 1991, and especially for the 
period between February and May 1995.  

In addition, the Board notes that Dr. M.C. wrote a letter in 
October 2000 on the Veteran's behalf that stated in pertinent 
part, "Carcinogens, such as Agent Orange, have been implicated 
in producing lymphoma.  There is good reason therefore to believe 
his exposure to toxins and/or chemicals in the Gulf War could 
have caused his lymphoma."  In August 1994, the Veteran 
participated in VA Persian Gulf Registry.  The Veteran reported 
being exposed to smoke and oil and noted flying through dense 
smoke.

It was the Veteran's original contention that during his service 
in the Persian Gulf region February 1991 to April 1991, he was 
exposed to contaminated air from oil fires in Kuwait and that he 
may have been exposed to other chemical or contaminants.  The 
February 2002 VA examiner, Dr. C.B., stated that certain 
carcinogens, such as Agent Orange, have been linked to lymphoma 
but that she could not determine if these carcinogens were 
present or not in the Gulf War.  Thus further development is 
necessary, including requesting the Veteran provide further 
clarification as to his claimed chemical exposure and affording 
him an additional VA examination.

 Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
complete a Form Standard Form 180 (SF-180), 
Request Pertaining to Military Records, for 
the period February to May 1995 and any 
other active duty or active duty for 
training period since May 1991. 

2.  The Veteran should also be requested to 
clarify the chemicals to which he is 
claiming exposure while serving on active 
duty from February 1991 to April 1991 as 
well as any periods of active duty for 
training or other active periods during his 
service with the Air National Guard.

3.  The AMC should contact the appropriate 
repositories and obtain documentation which 
sets forth the exact dates of the Veteran's 
Air National Guard service, including all 
periods of active duty, active duty for 
training, and inactive duty training 
between February and May 1995 and any other 
periods identified by the Veteran.

4.  If further investigation is necessary 
to make a determination on any claimed 
chemical exposure, the AMC should prepare a 
letter asking the United States Army and 
Joint Services Records Research Center 
(JSRRC) to provide any information that 
might corroborate the Veteran's claimed in-
service exposure to hazardous chemicals (as 
clarified by the Veteran). Copies of the 
Veteran's available service treatment 
records and service personnel records, and 
his contentions regarding exposure to 
hazardous chemicals should be forwarded to 
the JSRRC.

5.  If and only if, additional active duty 
or active duty for training periods have 
been identified, the AMC should go through 
the Veteran's medical records and identify 
(for below VA opinion) those that 
correspond to any active duty and active 
duty for training periods (not inactive 
duty training periods).  

6.  Thereafter, the claims file must be 
made available to and reviewed by the 
examiner who conducted the March 2010 VA 
examination, and the report should reflect 
that such a review was made.  If the March 
2010 VA examiner is not available, the 
claims file should be made available to and 
reviewed by an examiner with like 
qualifications.  

The examiner should provide an opinion 
regarding the date of onset of the 
Veteran's non-Hodgkin's lymphoma and should 
provide an opinion as to whether it is at 
least as likely as not that any symptoms 
documented during the Veteran's active duty 
and/or active duty for training are 
manifestations of the Veteran's non-
Hodgkin's lymphoma.

The examiner should also provide an opinion 
as to whether it is at least as likely as 
not that the Veteran's non-Hodgkin's 
lymphoma is etiologically related to the 
Veteran's active duty service including to 
exposure to chemicals contained in the oil 
fire smoke in Persian Gulf or any other 
hazardous chemicals verified by official 
sources. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

7.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, the 
Veteran should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


